Civil action. At the conclusion of the plaintiff's evidence the defendant moved for judgment as of nonsuit, which motion was allowed. The plaintiff excepted and appealed.
The evidence is to the effect that the plaintiff, at the time of his injuries, was a driver of one of the coal wagons of the defendant, and was engaged in delivering coal about 4 miles from the plant of defendant. Defendant furnished plaintiff with a two-horse wagon and team of mules, but failed to provide him with a seat upon which to sit while in the discharge of his duties. Plaintiff selected a piece of timber from the yard of defendant with which to make a seat for the wagon furnished by defendant, and while driving along a rough street in the city of Asheville, (256) with a load of coal to be delivered at Grove Park Inn, a small piece of wire which was used for holding the "sideboards" of said wagon together, and upon which "sideboards" plaintiff had placed the piece of timber for a seat, suddenly broke, allowing his seat to fall by the spreading of "sideboards" and thereby throwing plaintiff against the ground, whereby he sustained injuries.
It is well settled by numerous decisions of this Court that where a servant seeks to recover damages because of defects in the instrumentalities furnished him by the master, he must allege and prove, first, that there was a defective condition; second, that the defective condition was the proximate cause of his injury, and, third, that the defendant knew of the defective condition or was guilty of negligence in not discovering and repairing the same. Hudson v. R. R., 104 N.C. 491;Shaw v. Mfg. Co., 143 N.C. 131. The evidence fails to prove these necessary facts.
There was no evidence that the defendant knew or should have, anticipated this accident, or could have foreseen that the accident might occur, and before there would be a recovery on the part of the plaintiff *Page 313 
it was necessary for him to show a breach of duty on the part of the defendant — some act or omission producing the breach culpable in itself and such as a reasonably careful man would foresee might be productive of injury; for one is not liable for an injury which he could not foresee. Carter v. Lumber Co., 129 N.C. 203; Raeford v. R. R.,130 N.C. 599.
As was said by this Court in House v. R. R., 152 N.C. 397: "The rule requiring the employer of labor to provide for his employees a reasonably safe place to work and appliances reasonably safe and suitable for the work in which they are engaged obtains in case of machinery more or less complicated and more especially driven by mechanical power, and does not apply to ordinary conditions requiring no special care, preparation, or prevision, where the defects are readily observable and where there was no good reason to suppose that the injury complained of would result."
We think the words of Mr. Justice Cook, in Martin v. Mfg. Co.,128 N.C. 264, are peculiarly applicable to the facts in this case: "Surely, it cannot be seriously contended that every employer is responsible for injuries occurring from improperly tempered axes, hoes, scythes, tracechains, lap-links, bridle-bits, etc., the imperfection of which could not be known till used; or for defective whiffle-trees, axe-helves, hoe-helves, hand-spikes, plow-lines, and such like (the defects of which would be first discovered by the party using them), unless the employer is shown to have knowledge of such defects.
"If such be the rules of law, then the contentment of the farmer must give place to anxiety and dread lest injury, resulting to a servant from a splintered hoe-helve, a hand-spike, defective bridle-bit, whiffle-tree, or plow-line, et id simile, may at any time occur, and sweep from him his farm and belongings in compensation of the damages      (257) done. To the same experience would the contractor expect to be subjected should a defective nail, while being driven by one of his carpenters, break and do injury. To which doctrine we cannot subscribe."
Affirmed.
Cited: Klunk v. Granite Co., 170 N.C. 72; Wright v. Thompson,171 N.C. 91; Thomas v. Lawrence, 189 N.C. 525; Luttrell v. Hardin,193 N.C. 273; Robinson v. Ivey, 193 N.C. 811; Owens v. R. R., 196 N.C. 308;Watson v. Construction Co., 197 N.C. 593; Smith v. Lumber Co.,198 N.C. 458; Gardner v. R. R., 208 N.C. 822. *Page 314